Citation Nr: 0433560	
Decision Date: 12/20/04    Archive Date: 12/29/04

DOCKET NO.  02-10 834A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an initial disability rating in excess of 50 
percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M.C. Peltzer, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1966 to 
January 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2002 rating decision issued by the 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) located in New Orleans, Louisiana, with which the 
veteran disagreed in June 2002.  A Statement of the Case 
(SOC) was issued in July 2002 and the veteran perfected his 
appeal the following month.

The appeal is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.

In December 2003 correspondence, the veteran raised a claim 
of entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).  The Board refers this claim to the RO 
for appropriate action.


REMAND

The veteran has argued both that his service-connected 
psychiatric disability warrants an initial disability rating 
in excess of 50 percent and that his disability worsened 
during the pendency of this appeal.   A key argument in 
support of both contentions is the veteran's assertions, as 
reflected by the September 2004 informal hearing 
presentation, that his abuse of alcohol is the result of 
self-medicating his service-connected PTSD.

The evidence of record clearly indicates that the veteran has 
had a long history with alcohol that predates his treatment 
for PTSD.  Statute precludes compensation for primary alcohol 
abuse disabilities and for any secondary disability that 
results from the primary alcohol abuse.  38 U.S.C.A. § 1110 
(West 2002).  However, compensation is not precluded when the 
alcohol abuse disability arises secondarily from or is 
evidence of an increase in severity of a non-willful 
misconduct service-connected disability.  See Allen v. 
Principi, 237 F.3d 1368 (2001).  The February 2003 VA 
examination report reflects that the VA examiner indicated 
that the veteran's alcohol abuse not only contributed 
significantly to his impairment in psychosocial adjustment 
and quality of life, but also indicated that is was likely 
that the veteran's alcohol abuse was "partly" a result of 
self-medicating his PTSD symptoms.

As a VA medical opinion has indicated that the veteran's 
alcohol abuse was in part a result of self-medicating PTSD 
symptoms, that "part" of the veteran's alcohol abuse that 
is the result of this self-medication should be used in 
evaluating his PTSD disability.  See Allen v. Principi, 237 
F.3d 1368 (2001).  That "part" therefore, must be 
identified.  

Accordingly, this matter is REMANDED for the following:

1.  Obtain the veteran's medical records from 
October 2003 (when records were last obtained) to 
the present, from the VA medical facility located 
in Shreveport, Louisiana.

2.  Schedule the veteran for a VA PTSD examination 
to determine the current nature and extent of his 
service-connected PTSD and his nonservice-connected 
alcohol abuse.  The examiner should determine to 
what degree the veteran's alcohol abuse is worsened 
due to his PTSD disability and which specific 
symptoms of the veteran's nonservice-connected 
alcohol abuse are likely (more than 50%), not 
likely (less than 50%), or at least as likely as 
not (50%) the result of self-medicating his PTSD 
symptoms.  

If the examiner cannot identify any specific 
alcohol-abuse symptoms the result of self-
medicating PTSD, or to what degree the veteran's 
alcohol abuse is worsened due to PTSD, the examiner 
should specifically so indicate in the examination 
report.  If the examiner so indicates, he/she 
should also specifically indicate if such a 
conclusion is either 1) due to the fact that the 
veteran's underlying alcohol abuse was not worsened 
to a discernable degree or 2) it is not possible to 
separate the effects of the veteran's self-
medication due to PTSD from the rest of his alcohol 
abuse.

The examiner should include a rationale for his/her 
opinions and refer to specific evidence when 
appropriate.  If any opinion cannot be given on a 
medical scientific basis, and without invoking 
processes relating to guesses or judgments based 
upon mere conjecture, the examiner must clearly and 
specifically so indicate in the examination report.  

Send the claims folder to the examiner for review.

3.  Readjudicate the veteran's increased rating 
claim.  If the benefit sought on appeal remains 
denied, the veteran and his representative should 
be provided a Supplemental SOC that contains notice 
of all relevant actions taken on the claim for 
benefits and all evidence received since November 
2003.  An appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

